FILED
                              NOT FOR PUBLICATION                                FEB 20 2014

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No. 12-50543

                Plaintiff - Appellee,               D.C. No. 3:11-cr-03529-1 BEN

     v.
                                                    MEMORANDUM*
ROBERT LEE WILLIAMS,

                Defendant - Appellant.


                       Appeal from the United States District Court
                         for the Southern District of California
                       Robert T. Benitez, District Judge, Presiding

                         Argued and Submitted February 6, 2014
                                  Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and COGAN, District
Judge.**

          Robert Lee Williams appeals his convictions and sentence for receipt of and

possession of child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and

(a)(4)(B). We affirm.

 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The Honorable Brian M. Cogan, United States District Judge for the Eastern
District of New York, sitting by designation.
      The district court did not err in conducting an abbreviated colloquy pursuant

to Faretta v. California, 422 U.S. 806 (1975), in May 2012 because the record as a

whole reveals that appellant’s waiver of counsel was knowing and intelligent. See

United States v. Erskine, 355 F.3d 1161, 1168 (9th Cir. 2004); United States v.

Balough, 820 F.2d 1485, 1488 (9th Cir. 1987). Appellant had been warned

numerous times of the dangers of representing himself, and he acknowledged that

the district court had already conducted a lengthy Faretta colloquy in September

2011. Based on this, it is clear that appellant was “aware of the dangers and

disadvantages of self-representation,” and that “he kn[ew] what he [wa]s doing and

his choice [wa]s made with eyes open.” United States v. Aponte, 591 F.2d 1247,

1249 (9th Cir. 1978) (quoting Adams v. United States ex rel. McCann, 317 U.S.
269, 279 (1942)).

      We reject appellant’s argument that the district court was required to hold a

full competency hearing and appoint counsel. Before a court can sua sponte order

a competency hearing under 18 U.S.C. § 4241(a), the court must find that there is

“substantial evidence of incompetence.” United States v. Fernandez, 388 F.3d
1199, 1251 (9th Cir. 2004). Here, the record indicates that substantial evidence of

incompetence was lacking, and a psychiatric report found appellant competent.


                                          2
See id.; United States v. Lewis, 991 F.2d 524, 527 (9th Cir. 1993).1 Moreover, the

psychiatric report, which noted that appellant had an average to high average

intellectual range, that he understood the criminal charges against him and the

related court proceedings, and that he could explain his rationale for representing

himself, provided enough information for the district court to assess appellant’s

competency in accordance with Indiana v. Edwards, 554 U.S. 164 (2008).

      Finally, the district court did not err in failing to suppress appellant’s

answers in the Confidential Pre-Investigative Questionnaire because appellant had

no legitimate expectation of privacy in answers that he voluntarily gave in the

questionnaire. See United States v. Miller, 425 U.S. 435, 441-43 (1976) (in order

for defendant to have a legitimate expectation of privacy, documents must be

“private papers”).

      AFFIRMED.




1
 Because the district court did not err in failing to hold a competency hearing, we
reject appellant’s argument that the district court should have appointed counsel
after it expressed concerns about appellant’s competency. Appellant cites to no
case law or statute that would require the district court to appoint an attorney when
a competency hearing is not held.
                                            3